Citation Nr: 9922741	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and H.S.
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died on January [redacted], 1996.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held at the RO 
on May 18, 1999.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Army during World War II from September 1940 to August 1945.  
He was wounded in action and was rated a combined 50 percent 
disabled for service-connected residuals of shell fragment 
wound muscle injuries since November 1946.

2.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the lungs or other organ.  Further, there is no 
evidence of any abnormalities of the lungs, chest or heart 
noted in service.

3.  The veteran died in January 1996, at the age of 76, due 
to adenocarcinoma of the right lung with bronchial 
obstruction.  The lung cancer was noted to be due to or as a 
consequence of pleural effusion and bilateral adrenal, left 
kidney and liver metastasis.  Medical records in the file 
indicate that his lung cancer was first diagnosed in 1991.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to lung 
cancer.

5.  The appellant has presented no competent medical evidence 
linking the cause of his lung cancer to any event or etiology 
in service, including any medical infirmities he was treated 
for during service or to the use of tobacco products during 
service.

6.  The veteran was service-connected during his lifetime for 
residuals of multiple muscle group injuries caused by shell 
fragment wounds, rated a combined 50 percent disabling since 
November 1946.  The evidence does not reflect that the rating 
of 100 percent for these disabilities, either singly or 
combined, should have been effective for ten years or more 
preceding his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death due to exposure to ionizing radiation, 
tobacco use, or on any other basis, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  DIC under the provisions of Section 1318, Title 38, 
United States Code, is not warranted.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by "either evidence contemporaneous with 
service or the presumption period or evidence that is post-
service or post-presumption period."  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, service connection 
for certain "chronic diseases" may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  As applied to the facts in this 
case, such diseases include malignant tumors if shown to be 
compensably disabling within one year after service.  38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any disability diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The holding in 
Combee is applicable to the facts in this case.

In addition to the above, claims for service connection based 
on exposure to ionizing radiation are adjudicated under the 
provisions of 38 C.F.R. § 3.311 (1998).  In all claims which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. § 3.307 or § 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a).

The veteran expired on January [redacted], 1996, at the age 
of 76; the cause of death was adenocarcinoma of the right lung 
with bronchial obstruction.  The lung cancer was noted to be 
due to or as a consequence of pleural effusion and bilateral 
adrenal, left kidney and liver metastasis.  Medical records 
in the file indicate that his lung cancer was first diagnosed 
in 1991.  An autopsy disclosed that the cause of death was 
due to bronchopneumonia which probably formed as a result of 
pulmonary obstruction by the right hilar adenocarcinoma.
Additional records noted that the veteran had a long history 
of smoking two to three packs of cigarettes per day, although 
he apparently stopped smoking entirely in January 1990.  
Medical statements from a VA physician at the Little Rock-VA 
Medical Center in January 1999, indicated that there was 
little doubt that chronic smoking and nicotine dependence 
could contribute to the veteran's development of 
adenocarcinoma of the lung and ultimate demise, but he stated 
that it would be unlikely that his medical chart would 
document that he became dependent on nicotine during service.

The veteran served on active duty in the United States Army 
from September 1940 to August 1945.  His service medical 
records are entirely negative for complaints, treatment or 
diagnosis of any carcinomas of the lungs or other organ.  
Further, there is no evidence of any abnormalities of the 
lungs, chest or heart noted in service.  In addition, service 
medical records are entirely negative for any references to 
cigarette smoking-related disease or nicotine dependence.  As 
mentioned above, he was wounded in action while serving in 
the European theater of operations for which he was service-
connected for residuals of multiple muscle group injuries 
caused by shell fragments.

In connection with the development of this claim, the 
appellant was requested to provide information concerning the 
veteran's exposure to ionizing radiation in service and his 
history of smoking/nicotine dependence.  Although she did not 
formally respond to the RO's development letters regarding 
this information, she has made clear that she is primarily 
advancing the cigarette smoking element of her claim.  In 
hearing testimony, she stated that she met the veteran in 
1940 and that at that time he smoked a pack of cigarettes 
every day, although he increased his use (2 to 3 packs) as 
the years went by after service before finally stopping in 
January 1990.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation, tobacco use, or on any other basis, is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  As detailed above, there is no competent medical 
evidence of record which supports an etiological relationship 
between any condition the veteran was treated for in service 
and the subsequent development of lung cancer many years 
after service.  Moreover, as the medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the lung, heart or chest in 
service, or which shows an etiological relationship between 
the lung cancer/bronchopneumonia that was the direct cause of 
his death and any incident or event from his service, service 
connection is not warranted for this condition.  In summary, 
no medical evidence of record links the lung cancer that 
caused the veteran's death in January 1996 to any event or 
etiology of his World War II-era military service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

The appellant's claim under section 3.311 is not well 
grounded because the pertinent evidence in this case finds no 
medical relationship or "link" between the veteran's lung 
cancer first clinically shown by the evidence in the early 
1990s and any exposure to ionizing radiation in service.  As 
detailed above, the appellant does not actually advance this 
claim herself as a theory of entitlement and she has not 
responded to specific development inquiries needed to fully 
develop the claim.  Nevertheless, in the complete absence of 
competent medical evidence which confirms a positive 
relationship between the veteran's lung cancer and any 
exposure to radiation in service, and which links such 
condition to the cause of his death in January 1996, there is 
simply no adequate basis to award service connection for the 
cause of his death under section 3.311 of 38 C.F.R.

Similarly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the veteran's lung cancer was due to any identifiable 
residuals of injury or disease due to tobacco use during his 
World War II-era military service.  See VAOPGCPREC 2-93, 58 
Fed. Reg. 42756 (1993).  A determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
These three questions must be answered in the affirmative, 
before service connection could be established.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  The medical 
history of this case denotes a long history of cigarette 
smoking that continued for many years after service, but 
there is no proof to establish that he became nicotine 
dependent during service.  The medical statements and medical 
journal article text submitted by the appellant's 
representative suggest that there is a connection between 
chronic, long-term history of smoking and onset of his lung 
cancer.  However, what is lacking here is objective evidence, 
particularly, service medical records, showing the incurrence 
or aggravation of a disease or injury due to tobacco use 
while the veteran served with the Army during World War II.  
Development efforts were undertaken by the RO to provide the 
appellant the opportunity to substantiate this element of her 
claim.  However, with service medical records being negative 
for such proof, and with the appellant being unable to 
provide information regarding the veteran's use of tobacco 
products during service other than her recent hearing 
testimony, there is no adequate basis to award service 
connection for the cause of the veteran's death on account of 
tobacco use during service.

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between exposure to 
ionizing radiation in service and the development of his lung 
cancer in 1991 and his eventual death by this disease, 
service connection on a direct basis for a cancer disease is 
not warranted as well.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  
Moreover, presumption service connection for "malignant 
tumors" under 38 C.F.R. § 3.307 is not warranted for the 
reasons stated above, i.e., no medical evidence showing the 
presence of the cancerous lesion in his right lung within one 
year after his military discharge in August 1945.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of a radiogenic disease/nicotine dependency in 
service and (2) a layperson's opinion to provide the 
necessary link showing the incurrence of such a disease in 
service and its etiological relationship to the cause of the 
veteran's death.  As detailed above, the relevant caselaw 
requires that the "link" must be satisfied by competent 
medical evidence.  In this case, unfortunately for the 
appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veteran's death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit another medical 
opinion.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

II.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318

In pertinent part, section 1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

In Green v. Brown, 10 Vet. App. 111, 118 (1997), the United 
States Court of Appeals for Veterans Claims (the Court) 
interpreted section 1318(b) and its implementing regulation, 
38 C.F.R. § 3.22(a), as allowing a survivor ". . .  the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related-issue 
. . .  based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  The Board 
notes that section 1318 was amended in 1982 by adding the 
words "or entitled to receive"; on this point, the Court 
stated in Green, 10 Vet. App. at 119, "[u]nder the amended 
section, the spouse of a veteran who would have been entitled 
to have been in receipt of a 100% service-connected rating 
(including a TDIU rating) for 10 or more consecutive years 
immediately preceding the veteran's death was made eligible 
for section 1318 DIC."

Review of the file discloses that the veteran was rated a 
combined 50 percent disabled for his service-connected shell 
fragment wound muscle group injuries since November 1946.  In 
the case at bar, the appellant would have to show that the 
veteran's disabilities, either singly or jointly, should have 
been rated 100 percent disabling since approximately January 
1986, ten years prior to his death.  The preponderance of the 
evidence is against this claim.  Although there are 
voluminous and recent VA and private medical records on file, 
none of these contain any documentation showing treatment 
and/or evaluation for the veteran's service-connected 
disabilities.  In fact, the veteran was last evaluated for 
his disabilities in connection with a December 1947 rating 
decision, which is over 50 years ago at this point.  
Accordingly, the Board concludes that entitlement to DIC 
benefits under section 1318 benefits is not warranted.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.

DIC under the provisions of 38 U.S.C.A. § 1318 is not 
established; the appellant's claim for these benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

